O’Brien, J.:
.No question arises upon this appeal as to any lands actually taken for and covered by the causeway or bridge structure. The property to which our attention is called was taken for other purposes in connection with the improvement, and the precise issue is whether for the taking of such property consequential damages should be awarded. By consequential damages we mean such as ai’e inflicted by the destruction of easements in and over streets which the property before such destruction enjoyed.
The respondents are owners of land on either side of the structural approach in West One Hundred and Forty-fifth street, and ón the north side of the causeway in East - One Hundred and Forty-ninth street and along River street south of One Hundred and Forty-ninth street. On River street no structure has been erected, all that has been done being to widen the street to .render the bridge more accessible. With respect to the land along West One Hundred and Forty-fifth street, a widening has also taken place, but none of the land has been used in the building of the causeway or inclined approach of the bridge. Had these strips of land not been taken;, there would still have been on either side of the causeway an unobstructed street surface from Lenox avenue to the river of about twelve feet in width, and thus the easements upon and over the street, although restricted in extent and character, would still be retained by the abutting owners. With the widening of the street, the abutters have been enabled to preserve almost unrestricted their easements of light, air and access. The side streets are not as wide as was originally One Hundred and Forty-fifth street, and opposite the property of the abutting owners there now, arises the masonry' wall of the inclined causeway. Some damage has thus been inflicted, but the street is preserved, access is insured, sewerare to be provided, and the situation is quite different than if the masonry wall had risen from the border line of the abutting owners’ property.
What has just been said applies equally to the land along the north side of East One Hundred and Forty-ninth street. There some of the land taken has been used and is now covered by the elevated causeway, and. had nothing more been - done the rule of damages applied would have been the correct one, for, then the *203property line would extend up to the line of the causeway itself. Sufficient property, however, was taken in addition to make along the north side of the structure a street and sidewalk on the sides of these inclined approaches, and there is to be now from River avenue to the Harlem river a paved street, with suitable sidewalk and with sewer provided, assuring to the abutting owners all the usual street easements. In fact, the position in which these abutting owners, as well as those on East One Hundred and Forty-fifth street, find themselves is precisely the same as the position in which the property owners along the south side of East One Hundred and Forty-ninth street are placed by the building of the bridge. There the street surface in front of their property has been narrowed also and the masonry wall rises before them, but it is not contended that they have thereby suffered any consequential damages in addition to actual damages inflicted.
Unless the title acquired or to be acquired is such that, though apparently devoted to a street use, the city at any time, without the consent of the abutting owners and without making compensation, can change such use, divert the property to any other purpose, or actually sell it, no consequential damages can be awarded. In other words, the fee which the city acquires must be fee simple absolute.
Some of the respondents find comfort and apparent support in the claim that the city takes title in fee simple absolute by insisting that the land is to be used as an approach to the bridge, and that an approach to abridge is not a street. “ There is no mystic force in terms or charm in words.” The space leading to a bridge may be both a street and an approach, and it requires little reasoning upon the subject to conclude that a street may constitute an approach to a bridge and that an approach to a bridge may be something entirely different from a street. This is well illustrated in some of the bridges which have been built by the city.
Thus, with respect to the Washington bridge, where no streets existed and it was necessary to take property not alone for a bridge proper but for approaches thereto, there did not from such taking of the lands result the creation of a street in any such sense that it gave to those whose property abutted on such approaches easements over the same as though streets had been laid out. Again, in the Jerome avenue approach to the Macomb’s Dam bridge, extending over marsh *204land, there were no streets and there was no necessity for them. The situation is entirely different, however, where streets have been laid out and the Legislature authorizes a bridge and causeway, the structure of which is to actually occupy the whole or a part of such streets. Thus, in the cases of the approach to the Third avenue bridge at One Hundred and Thirty-eighth street and the Willis avenue bridge, where streets on either side were provided for and the approaches were located in existing thoroughfares, awards were made on the theory that the lands remaining after part was t-alcen were to still enjoy easements of light, air and access, though to. some extent such easements were impaired by the erection of the structural approach. In such a case the abutting owners have easements which if interfered with or taken away- entitle them to compensation, and if totally destroyed so as to deprive the land remaining of all easements of light, air and access, there would necessarily in the award have to be included, in addition to the other damage, the consequential damage thus inflicted upon the land. by reason of the destruction of such easements.
. It would serve n'a useful purpose to continue a discussion as to when a street is not a street but is an approach to a bridge, because it tends to confuse- rather than clarify the subject. With respect to an improvement such as the construction of a bridge to be erected where formerly there were no streets, and where it is necessary to take the land in fee simple absolute and pay the full value thereof, the rights and interests of abutting owners in and to such property, Whether called a street or an approach to a bridge, are entirely different from what they are when a bridge is placed in the whole or part of a street already existent. To call the space which leads to the causeway a street or an approach is not controlling; but'in each instance the intent of the Legislature, the existing conditions when the bridge-plans were filed and the extent and character of the fee which the city must acquire are determinative of the damage suffered by property owners.
In this proceeding some of the property owners had easements upon streets, a part only of which have been taken, and some abut on land, the fee of which was taken for street purposes, and the question is, was the city- authorized to and will it acquire a title in fee simple absolute so that it may hereafter divert such lands from their *205present use as streets and destroy the easements over them as streets which the abutting owners enjoy.
In condemning lands m imtitum for public purposes it is the duty of those upon whom such power is conferred to see to it that no more land is taken and no greater damage is done to what remains than is necessary for the- public use intended. Where, therefore, a doubt exists as to the amount of land to be taken or the estate in the land to be acquired, it could be resolved by two considerations, the one to which we have already adverted that no more should be taken than is necessary for the public use, and the second that, if there is any option, it rests with the public authorities to determine the extent of the estate in the land which the city shall acquire. (Sweet v. Buffalo, N. Y. & Phil. Ry. Co., 79 N. Y. 300; Washington Cemetery v. P. P. & C. I. R. R. Co., 68 id. 594; Matter of New York & Harlem R. R. Co. v. Kip, 46 id. 551.) As we shall attempt to show later, the city did not need to take the fee simple absolute in such premises, but only the fee in trust for street purposes, and it elected by its attitude to limit its taking accordingly.
The property owners contend, however, that under the terms of the act which authorizes the construction of the bridge (Laws of 1895, chap. 986), the authorities, contrary to their own wishes and without any necessity for any such estate being acquired, were obliged to take an absolute and unqualified estate in fee simple, and, therefore, that the city having thus the right' to use the lands so acquired for any and all purposes even to the extent of destroying any easements of the abutting owners in and over them, such owners are entitled not alone to the actual damages suffered in the value of the property taken but also to additional compensation for the consequential damages which would result to the rest of their land. If in error as to their construction of the act or the fee which the city must take, then to a certainty their entire argument must fall for want of support.
With respect to the extent of the estate which it is asserted the city was bound to acquire, we are referred to the language employed in section 4 of the Bridge Act which authorizes the commissioners of public parks for and in behalf of the city “ to acquire title in fee to any land which they may deem necessary for the purpose of the construction of the said bridge and approaches, *206with the necessary abutments or arches as aforesaid, and to acquire any right or easement which it may be necessary to take for temporary purposes.” The words used in this section, “ to acquire title in fee,” are likewise employed in the resolutions of the board of public improvements- pursuant to which this proceeding was instituted and in the- petition itself for the appointment of the commissioners, and upon this mainly rests the argument that the language is mandatory, and requires that the city shall take a fee simple absolute in the land. Differently expressed, the insistence is that the term “ title in fee ” is equivalent to the term “ a fee simple absolute ” or “ an absolute fee.”
That this is a confusion of terms will be seen by reference to the definitions relating- to the creation and division of estates to be found in the Statutes at Large (Edm. ed. vol. 1, p. 670). There it is said (part 2, chap. 1, tit. 2, art. 1, § 2): “ Every estate of inheritance, notwithstanding the abolition of tenures, shall continue to be termed a fee simple or fee ; and every such estate, when not defeasible- or conditional, shall be termed a fee simple absolute or an absolute fee.” And the following section (§ 3) provides : “ All estates tail are abolished and every estate which would be adjudged a fee tail according to the law of this State as it existed-previous to the twelfth day of July, one thousand seven hundred and eighty-two, shall hereafter be adjudged a fee simple; and if no valid remainder be limited thereon shall be a fee simple absolute.” By referring to the subsequent sections of the article relating to the creation and division of estates it will be seen that these distinctions are observed throughout.
We may be pardoned for restating these definitions which for such a long period have existed in our laws and have so frequently been quoted in full in the decisions of our courts, but it seems necessary in view of the insistence made that there is no difference between a fee simple or fee and a fee simple absolute or an absolute fee. Bearing in mind the distinction which, as shown, exists, it will be noted that the Bridge Act uses the words “ title in fee ” which are as applicable to a fee simple as to a fee simple absolute. ' What was unquestionably intended by that act in conformity with the general policy of the law was to confer upon the public authorities the right to acquire such interest in the land, more or less, as might be needed to carry out the purposes of the act. In otir view, there*207fore, the language quoted is not mandatory in requiring the city to take the land in fee simple absolute, our construction being that it was intended thereby to confer authority to take such estate in the land as was essential for the purposes of carrying out the public improvement.
With respect, therefore, to land taken for the direct approach to the bridge or as part of the causeway or upon which any part of the bridge structure was to be placed, it was essential and authority undoubtedly was given to take title in fee simple absolute. For the reason, however, that in accomplishing the improvement intended it would be necessary to utilize parts of the streets, and access to other streets and avenues might, in consequence, be interfered with, authority was given in connection with the building of the bridge to render the destruction of streets for street purposes and of the means of accessibility to the river front as little injurious to the public and the abutting owners as practicable. Such objects, so far. as it was necessary to widen streets, required merely that land should be taken for street purposes. It is under this construction alone that any warrant can be found for holding that the authorities had the right to condemn lands for purposes other than those directly and essentially connected with the bridge itself and its structural approaches.
We do not understand (and, therefore, do not discuss the question) that any claim is made that it was not competent under this act to take land to be used for street purposes so as to restore access to the river front and leave to abutting owners their easements in and over the streets as thus recreated or widened outside of the bridge structure. Whatever might be said upon the subject of the power of the authorities to take lands for purposes other than those which strictly pertain to the bridge and its necessary approaches, it appears that all parties acquiesce in the view that they had such power, and it is needless for us to express any opinion thereon or discuss the subject.
As we understand it the claim of the respondents is limited to the contention that, as to the lands used for the purpose of widening the streets on either side of the bridge so as to give an approach to the river front and intersecting streets, the authorities were directed, by the language of the act, to take title in fee simple absolute, and *208thus the right was conferred upon the city to destroy thereafter the easements of the abutting owners in and over such lands. This contention, as we have attempted to point out, We do not regard as sound, thinking as we do that the language of the Bridge Act is not susceptible of the construction sought to be placed upon it, and that the city’s title to lands along the side of the bridge and added to the street was strictly limited to the purposes for which the land was. needed, namely, for street purposes. The suggestion that the bridge might hereafter be widened so as to cover the land used for street purposes is disposed of by the fact that upon locating the bridge the power, of the city to alter, change or enlarge it was forever gone, and no such change or widening could be done without new legislative authority first had and obtained.
Our construction, therefore, of the act (Laws of 1895, chap. 986) authorizing the building of this bridge with its approaches, is that it contemplated a change of grade of West One Hundred and Forty-fifth street and East One Hundred, and Forty-ninth street so as to connect these streets with the bridge and also- the widening of the aforesaid streets so that they should not be cut ofi from the Harlem river. This, we think, is shown by its very title, which is, “ An act to provide for the construction of a drawbridge over the Harlem river, connecting the easterly end of One Hundred and Forty-fifth street' and the marginal or exterior street in the Twelfth ward of the city of Hew York with East One Hundred and Forty-ninth street and exterior street in the Twenty-third ward of said city.” And the plans filed pursuant to the act, together with the specifications, provide for a street on either side of the causeway leading to the bridge in West One Hundred and Forty-fifth street between Lexington avenue and the bulkhead line of the Harlem river, and in East One Hundred and Forty-ninth street between Exterior or River avenue and the bulkhead line of the Harlem river.
With respect, therefore, to the land which was to be taken in order to widen the street on either side of the causeway so as to permit of access to the river as shown upon such plan, it seems to us clear that the title which the city had a right to and did acquire therein and all that the act authorized them to acquire, was a title in trust for street purposes, and the taking of title thereto in fee simple absolute was neither contemplated nor warranted by the language *209of the act. Under such circumstances, it would be manifestly unjust to permit these abutting owners to obtain consequential damages for an injury to their land which it never has received and can never suffer, while at the same time they obtain not alone the benefit which in common with all the land in that section of the city this improvement will confer upon their property, but in addition enjoy easements in and over the streets similar and equal to those enjoyed by every other property owner upon streets which have been laid out and dedicated to street purposes in other portions of the city. On the other hand, no injustice can result in not allowing to the owners consequential damages because in the order confirming the awards made by the commissioners provision can be. made showing that the extent of the title which the city obtains is merely one in trust for street purposes and thus all the rights and easements which abutting owners have on other streets will be secured to the respondents. As the commissioners have made awards for consequential damages on the assumption that a greater interest in the land acquired has been obtained than was authorized or necessary, and a greater interest in fact than has actually been taken by the city, it follows that unless the amount included for consequential damages is deducted — and such sums are not in dispute — the report must be sent back to the commissioners for revision and correction as indicated. The order is accordingly reversed and the report returned to the commissioners unless the deduction mentioned be agreed upon by the parties : in which case the order with such modification is affirmed. No costs.
Van Brunt, P. J., Ingraham, McLaughlin and Hatch, JJ., concurred.
Order reversed and report returned to commissioners unless the deduction mentioned in opinion be agreed upon by the parties, in which case, order with such modification affirmed. No costs.